Name: Council Regulation No 1126/89 of 27 April 1989 amending Regulation (EEC) No 2243/88 on temporary measures relating to production aid for processed tomato products
 Type: Regulation
 Subject Matter: economic policy;  foodstuff
 Date Published: nan

 Official Journal of the European Communities No L 118 / 3129 . 4 . 89 COUNCIL REGULATION No 1126/89 of 27 April 1989 amending Regulation (EEC) No 2243 /88 on temporary measures relating to production aid for processed tomato products 2243 / 88 ; whereas it is appropriate to transfer , for Portugal , 20 000 tonnes of fresh tomatoes , accepted for processing into tomato concentrates , to other tomato products , HAS ADOPTED THIS REGULATION: The COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 1125 / 89 ( 2 ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas Regulation (EEC) No 2243 / 88 ( 4 ) limited the aid for the 1988 / 89 and 1989 / 1990 marketing years to the products obtained from certain tonnages of fresh tomatoes ; whereas these tonnages were allocated to processing undertakings on the basis of the total quantities processed by them over the 1985 / 86 , 1986/ 87 and 1987/ 88 reference marketing years ; Whereas Article 304 (3 ) (b ) of the Act of Accession of Spain and Portugal set for five marketing years following accession the quantities for which production aid could be granted in Portugal ; whereas given the restructuring of the Portuguese processing industry in progress and in order to facilitate the changeover from the previous arrangements in Portugal the Commission should, the most recent production data having been examined, be authorized for the 1989 /90 marketing year to derogate where Portuguese undertakings are concerned from the rules laid down by Regulation (EEC) No Article . 1 Article 1 of Regulation (EEC) No 2243 / 88 is amended as follows : 1 . The following subparagraph is added to paragraph 1 : Tor the 1989 /90 marketing year, the quantities of fresh tomatoes which may be allocated to processing undertakings situated in Portugal shall be 662 945 tonnes for tomato concentrate , 9 600 tonnes for whole peeled tomatoes in tins and 22 192 tonnes for other tomato products .' 2 . The following paragraph is added: '7 . For the 1 989 / 90 marketing year the Commission may, using the procedure provided for in Article 3 , set specific terms for the distribution of the quantities indicated in paragraph 1 applying to processing undertakings located in Portugal .' Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 27 April 1989 . For the Council President J. BARRIONUEVO PEÃ A H OJ No L 49 , 27 . 2 . 1986 , p. 1 . (2) See page 29 of this Official Journal . ( 3 ) OJ No C 82 , 3 . 4 . 1989 , p. 69 . ( 4 ) OJ No L 198 , 26 . 7 . 1988 , p. 14 .